Citation Nr: 0631750	
Decision Date: 10/12/06    Archive Date: 10/16/06

DOCKET NO.  00-07 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, 
New Jersey


THE ISSUE

Entitlement to an increased disability rating for service-
connected psuedofolliculitis barbae, currently rated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Counsel


INTRODUCTION

The appellant had active duty service from November 1976 to 
July 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision rendered 
by the Newark, New Jersey, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which, in pertinent 
part, denied entitlement to a disability rating in excess of 
10 percent for service-connected psuedofolliculitis barbae.  
This matter was previously before the Board in May 2004, at 
which time the case was remanded to the Agency of Original 
Jurisdiction (AOJ) for additional development.  The matter 
has been returned to the Board for appellate review.

For the reasons set forth below, this matter is being 
REMANDED to the AOJ via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

The Board's May 7, 2004, remand explained that in order for 
the veteran's increased rating claim for service-connected 
psuedofolliculitis barbae to be fully and fairly evaluated, 
additional action was required on behalf of the AOJ.  
Specifically, the Board pointed out that "the current 
version of 38 C.F.R. § 4.118, Diagnostic Code 7800 (See 67 
Fed. Reg. 49590-49599) requires that the rating authority 
'[t]ake into consideration unretouched color photographs 
when evaluating under these criteria.'"  See 38 C.F.R. 
§ 4.118, Diagnostic Code 7800, Note 3.  The Board observed, 
however, that no unretouched color photographs were 
associated with the veteran's March 2003 VA examination 
report or otherwise associated with the claims file.  As 
such, the Board concluded in its May 2004 remand that given 
the nature of the veteran's claim and the imperative 
language of Note 3, such photographs must be taken into 
consideration when rating a claimant under the criteria of 
Diagnostic Code 7800.  The Board's May 2004 remand 
specifically stated that given the "[v]eteran's claim that 
his psuedofolliculitis barbae has resulted in scarring in 
addition to hyperpigmentation, the Board finds that review 
of the unretouched photographs would be helpful for the 
claims adjudicator in assigning the appropriate rating."   

Despite the Board's specific directions as described above, 
the AOJ did not fully implement such directions.  
Specifically, although an examination was performed and 
unretouched color photographs were taken and associated with 
the claims file, it does not appear that the AOJ considered 
such photographs in readjudicating the issue in its January 
2006 supplemental statement of the case (SSOC).  The SSOC 
made no mention of the photographs; indeed, it appears that 
such photographs were not associated with the claims file 
until April 27, 2006, after the SSOC had been issued.  

The Board's May 2004 remand conferred on the veteran the 
right to compliance with the remand orders, as a matter of 
law.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  
However, as already explained herein, the Board's remand 
orders were not fully complied with.  Thus, the AOJ is 
required to conduct the development requested by the Board 
in order for the veteran's claim to be fully and fairly 
adjudicated.  

Despite the precedent of Stegall, before proceeding with 
this remand, the Board sent a letter to the veteran and his 
accredited representative soliciting a waiver of AOJ 
consideration of the photographs.  While the veteran's 
accredited representative responded with an affirmative 
waiver of RO consideration in July 2006, the veteran 
separately responded by requesting a remand of his case to 
the AOJ for review of the photographs.  In view of the 
veteran's stated preference for having the photographs 
considered by the AOJ prior to the completion of appellate 
review, the Board concludes that it is bound by legal 
precedent and due process considerations to remand the 
matter to the AOJ.   

Accordingly, the case is REMANDED for the following action:

1.  The RO is directed to reevaluate the 
veteran's claim of entitlement to an 
increased disability rating for service-
connected psuedofolliculitis barbae, 
currently rated as 10 percent disabling.  
In so doing, the RO shall review and 
consider the unretouched photographs 
contained in the file, as required by 
38 C.F.R. § 4.118, Diagnostic Code 7800, 
Note 3.

2.  After this action has been completed, the RO 
should take adjudicatory action concerning 
whether the veteran is entitled to the benefit 
sought on appeal.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



